COXE, District Judge
(orally). The question here involves the construction of paragraph 229 of the tariff act of 1890. It is admitted that it is not confined to chair reeds, but that it covers other reeds as well. The contention of the importers is that it covers not only commercial reeds, but commercial reeds which have been wrought or manufactured. It seems to me that there is considerable force in this contention, that the language of the paragraph not only covers a crude reed, but a reed which has been manufactured or advanced to a certain extent beyond the crude form provided it be still a reed, in short, a manufactured reed. The precise question is, however, res judicata in this court. In the Case of Foppes, reported in 56 Fed’. 817, the issue depended between these parties, and, as I read the statement of facts, the dispute related to articles precisely similar to those involved in this controversy. The construction put upon the paragraph is that it refers to chair reeds and other reeds known commercially as reeds, and that whipstocks, 'fishing rods, and such articles, which have been advanced from the commercial reed, by a process of manufacture, céase to be reeds. That decision is conclusive upon this court. The decision of the board of appraisers is affirmed.